DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.

Response to Amendment
Claims 30-49 are pending, with claims 30, 34, 44, 48 and 49 are pending.
Claims 30, 32, 33, 36, 37, 44, 46 and 47 have been amended.

Response to Arguments
Applicant’s arguments, see pages 14-15, filed January 19, 2022, with respect to the prior art failing to disclose the amended features of the claims have been fully considered and are persuasive.  The rejection of claims under 35 USC 102 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-33, 38-47 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claims 30, 44 and 49 to include “recognizing, by the terminal, content of the plurality of advertising materials; determining, by the terminal, whether an association relationship exists among the plurality of advertising materials based on an implied sequence indicated by the recognized content of the plurality of advertising materials; when the association relationship exists, determining, by the terminal, an order of the plurality of advertising materials according to the implied sequence.” Applicant states that support is found from figures 5A-5D. Although Figures 5A-5D show content that does not have a sequential relationship (5A-5B) and content that includes a sequential relationship (5C-5D), it is not clear from the claims, nor from the Specification what an “implied sequence” is and how the “order of the plurality of advertising materials” is determined “according to the implied sequence.” The Specification discloses:


[0053]       Step 403: Obtain, when it is determined based on a recognition result that a first association relationship exists between the plurality of media information materials, a first sequence of the plurality of media information materials based on the first association relationship, and arrange each of the plurality of media information materials according to the first sequence. Further implement step 406.

It is unclear whether the “first sequence” is the same as the claim’s “implied sequence,” and it is unclear where the written description supports “recognizing, by the terminal, content of the plurality of advertising materials; determining, by the terminal, whether an association relationship exists among the plurality of advertising materials based on an implied sequence indicated by the recognized content of the plurality of advertising materials; when the association relationship exists, determining, by the terminal, an order of the plurality of advertising materials according to the implied sequence” as recited in the independent claims. The dependent claims do not resolve the new matter issues that were created from the amendment to the independent claims are therefore, are rejected for at least the same reasons as the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-33, 38-47 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites: “determining, by the terminal, whether an association relationship exists among the plurality of advertising materials based on an implied sequence indicated by the recognized content of the plurality of advertising materials; when the association relationship exists, determining, by the terminal, an order of the plurality of advertising materials according to the implied sequence.” It is unclear how an association relationship is determined “based on an implied sequence indicated by the recognized content.” It is also unclear how an order is determined according to “the implied sequence.” Although figure 5C-5D suggest that there is some sort of sequential relationship in the media contents; it is unclear how these are determined and how a sequential relationship exists in 5C-5D, but not necessarily 5B, when the shoes could be related in a sequence of top, bottom and from left to right. Therefore, the scope of the claim is unclear. Examiner recommends removing “based on” and “according to” language or further clarify the claim language through amendment and/or arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 30, 31, 40, 44, 45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2017/0289631 A1, hereinafter referred to as “Lee”) in view of Orr (U.S. Publication No. 2007/0221044 A1, hereinafter referred to as “Orr”).
Regarding claim 30, Lee discloses a media information display method comprising: (media information display method)(e.g., abstract and figures 10B, 10C, 15B)
obtaining, from a server by a terminal, a plurality of media information materials including a plurality of advertising materials; (plurality of information materials including a plurality of advertising materials (trailers) are obtained from a server by a terminal)(e.g., abstract, figures 10B and 10C and paragraphs [0025], [0036] and [0142])
determining, by the terminal, an order of the plurality of advertising materials; (order of the materials is determined by terminal)(e.g., paragraphs [0050], [0101], [0218] and [0274])
sequencing, by the terminal, the plurality of advertising materials according to the determined order; (advertising materials are sequenced according to the determined order)(e.g., figures 10B, 10C and 15B and paragraphs [0050], [0101], [0218] and [0274])
 displaying, on a display of the terminal, only a first portion of the sequenced advertising materials in a media information display window; and (first part of the first media information to be displayed is controlled – arrows are included to show additional content)(e.g., figures 10B, 10C, 15B)
in response to an operation on the media information display window, displaying a second portion of the sequenced advertising materials in the media information display window, wherein the first portion is different from the second portion. (in response to user choosing 855 or 865, a second portion of the sequenced advertising materials is displayed, which is different from a first portion.)(e.g., figures 10B, 10C and 15B and paragraphs [0226]).
Lee discloses processing of advertising materials; however, Lee does not appear to specifically disclose recognizing, by the terminal, content of the plurality of advertising materials; determining, by the terminal, whether an association relationship exists among the plurality of advertising materials based on an implied sequence indicated by the recognized content of the plurality of advertising materials; when the association relationship exists, determining, by the terminal, an order of the plurality of advertising materials according to the implied sequence and
On the other hand, Orr, which relates to automatically creating musical compositions (title), does disclose recognizing, by the terminal, content of the plurality of advertising materials; (advertising materials is considered to be disclosed in Lee. Content of a plurality of multimedia is recognized)(e.g., abstract and paragraphs [0008] and [0035]) 
determining, by the terminal, whether an association relationship exists among the plurality of advertising materials based on an implied sequence indicated by the recognized content of the plurality of advertising materials; (advertising materials is considered to be disclosed in Lee. Desirability of the sequential relationship is determined – considered to be implied sequence determining an association relationship)(e.g., abstract and paragraphs [0008] and [0035])
when the association relationship exists, determining, by the terminal, an order of the plurality of advertising materials according to the implied sequence (order is determined according to the desirability of the sequential relationship)(e.g., abstract and paragraphs [0008] and [0035]).
Lee discloses an image providing device and method for operating the same. E.g., title. In Lee, users are provided with the option to see available trailers (advertisements) to view, which are displayed in some sort of sequence. E.g., figures 10B-10C. However, Lee does not appear to explicitly disclose that it is based on a recognition result that a first association relationship exists, and that the items are arranged in that particular order. On the other hand, Orr does disclose that the content is evaluated and a desired sequential order can be generated. This provides an enhanced manner to organize and present content in a desirable manner, which produces an enhanced user experience. Therefore, it would have been obvious to incorporate the ordering and association of content as disclosed in to the device of Lee to provide an effective way to structure and order the trailers of Lee.

Regarding claim 31, Lee in view of Orr discloses the method according to claim 30. Lee further discloses wherein the first portion of the first media information is displayed with prompt information that indicates the second portion, which is not displayed in the media information display window, is available for display by the operation. (items 855 or 865 (e.g., figures 10B, 10C and 15B and paragraphs [0226])

Regarding claim 40, Lee in view of Orr discloses the method according to claim 30. Lee further discloses wherein the order is a preset priority ranking. (e.g., figures 10B-10C and paragraphs [0223] and [0243]).

Regarding claim 44, Lee discloses a media information display apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code, the computer program code including: (e.g., paragraphs [0033] and [0293])
material obtaining code configured to cause at least one of the at least one processor to obtain a plurality of media information materials including a plurality of advertising materials; (plurality of information materials including a plurality of advertising materials (trailers) are obtained from a server by a terminal)(e.g., abstract, figures 10B and 10C and paragraphs [0025], [0036] and [0142])
order determining code configured to cause at least one of the at least one processor to determine an order of the plurality of advertising materials; (order of the materials is determined by terminal)(e.g., paragraphs [0050], [0101], [0218] and [0274])
sequence the plurality of advertising materials according to the determined order; and (advertising materials are sequenced according to the determined order)(e.g., figures 10B, 10C and 15B and paragraphs [0050], [0101], [0218] and [0274])
display code configured to cause at least one of the at least one processor to display only a first portion of the sequenced advertising materials in a media information display window and (first part of the first media information to be displayed is controlled – arrows are included to show additional content)(e.g., figures 10B, 10C, 15B)
in response to an operation of the media information display window, display a second portion of the of the sequenced advertising materials in the media information display window, wherein the first portion is different from the second portion. (in response to user choosing 855 or 865, a second portion of the sequenced advertising materials is displayed, which is different from a first portion.)(e.g., figures 10B, 10C and 15B and paragraphs [0226]).
Lee discloses processing of advertising materials; however, Lee does not appear to specifically disclose recognizing code configured to cause at least one of the at least one processor to recognize content of the plurality of advertising materials; relationship determining code configured to cause at least one of the at least one processor to determine whether an association relationship exists among the plurality of advertising materials based on an implied sequence indicated by the recognized content of the plurality of advertising materials; order determining code configured to cause at least one of the at least one processor to, when an association relationship exists, determine an order of the plurality of advertising materials according to the implied sequence and
 recognizing code configured to cause at least one of the at least one processor to recognize content of the plurality of advertising materials; (advertising materials is considered to be disclosed in Lee. Content of a plurality of multimedia is recognized)(e.g., abstract and paragraphs [0008] and [0035]) 
relationship determining code configured to cause at least one of the at least one processor to determine whether an association relationship exists among the plurality of advertising materials based on an implied sequence indicated by the recognized content of the plurality of advertising materials; (advertising materials is considered to be disclosed in Lee. Desirability of the sequential relationship is determined – considered to be implied sequence determining an association relationship)(e.g., abstract and paragraphs [0008] and [0035])
order determining code configured to cause at least one of the at least one processor to, when an association relationship exists, determine an order of the plurality of advertising materials according to the implied sequence and (order is determined according to the desirability of the sequential relationship)(e.g., abstract and paragraphs [0008] and [0035]).
It would have been obvious to combine Orr with Lee for the same reasons set forth in claim 30, above.
Claim 45 has substantially similar limitations as stated in claim 31; therefore, it is rejected under the same subject matter.

Regarding claim 49, Lee discloses a non-transitory computer readable storage medium storing a program comprising instructions, which when executed by a processor to cause the processor to: (e.g., paragraph [0293])
obtain a plurality of media information materials including a plurality of advertising materials; (plurality of information materials including a plurality of advertising materials (trailers) are obtained from a server by a terminal)(e.g., abstract, figures 10B and 10C and paragraphs [0025], [0036] and [0142])
determine an order of the plurality of advertising materials; (order of the materials is determined by terminal)(e.g., paragraphs [0050], [0101], [0218] and [0274])
sequence the plurality of advertising materials according to the determined order; (advertising materials are sequenced according to the determined order)(e.g., figures 10B, 10C and 15B and paragraphs [0050], [0101], [0218] and [0274])
display only a first portion of the sequenced advertising materials in a media information display window; and (first part of the first media information to be displayed is controlled – arrows are included to show additional content)(e.g., figures 10B, 10C, 15B)
in response to an operation on the media information display window, display a second portion of the sequenced advertising materials in the media information display window, wherein the first portion is different from the second portion. (in response to user choosing 855 or 865, a second portion of the sequenced advertising materials is displayed, which is different from a first portion.)(e.g., figures 10B, 10C and 15B and paragraphs [0226]).
Lee discloses processing of advertising materials; however, Lee does not appear to specifically disclose recognize content of the plurality of advertising materials; determine whether an association relationship exists among the plurality of advertising materials based on an implied sequence indicated by the recognized content of the plurality of advertising materials; when the association relationship exists, determine an order of the plurality of advertising materials based on the implied sequence; and
recognize content of the plurality of advertising materials; (advertising materials is considered to be disclosed in Lee. Content of a plurality of multimedia is recognized)(e.g., abstract and paragraphs [0008] and [0035]) 
determine whether an association relationship exists among the plurality of advertising materials based on an implied sequence indicated by the recognized content of the plurality of advertising materials; (advertising materials is considered to be disclosed in Lee. Desirability of the sequential relationship is determined – considered to be implied sequence determining an association relationship)(e.g., abstract and paragraphs [0008] and [0035])
when the association relationship exists, determine an order of the plurality of advertising materials based on the implied sequence; and (order is determined according to the desirability of the sequential relationship)(e.g., abstract and paragraphs [0008] and [0035]).
It would have been obvious to combine Orr with Lee for the same reasons set forth in claim 30, above.

Claim(s) 32, 33, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Orr and in further view of Sandler et al. (U.S. Publication No. 2009/0041298 A1, hereinafter referred to as “Sandler”).
Regarding claim 32, Lee in view of Orr discloses the method according to claim 30. However, neither reference appears to specifically disclose wherein the association relationship comprises use steps of an item where the use steps are implemented according to a sequence, or a multipart item where parts of the items are assembled via a sequence to form the item.
wherein the association relationship comprises use steps of an item where the use steps are implemented according to a sequence, or a multipart item where parts of the items are assembled via a sequence to form the item. (association relationship includes use steps of assembling content based on order of steps – user performing an activity)(e.g., abstract, figures 1 and 12-14 and paragraphs [0044], [0045], [0054] and [0105]) 
It would have been obvious to combine Orr with Lee for the same reasons set forth in claim 30, above. Lee discloses providing advertisements and Lee provides a manner to create and association and sequence the content based on the association. However, neither reference appears to specifically disclose the association relationship including use steps or a multipart item where parts are assembled via a sequence to form the item. On the other hand, Sandler does provide that content can be assembled based on a use order (traversing a mountainside) and the manner in which he or she moved about the event venue. This provides an effective manner for users to see content and a better appreciation of the content since it is being displayed in an order that would be desirable to the user. Therefore, it would have been obvious to incorporate sequencing the content as provided in Sandler to the Lee-Orr combination to further enhance the manner in which content is sequenced and displayed to the user to enhance user experience.

Regarding claim 33, Lee in view of Orr discloses the method according to claim 30. However, neither reference appears to specifically disclose wherein the implied sequence comprises a use sequence of an item, or an assembly sequence of an item.
On the other hand, Sandler, which relates to image capture system and method (title), does disclose wherein the implied sequence comprises a use sequence of an item, or an assembly sequence of an item. (association relationship includes use steps of assembling content based on order of steps – user performing an activity)(e.g., abstract, figures 1 and 12-14 and paragraphs [0044], [0045], [0054] and [0105]) 
It would have been obvious to combine Sandler, Orr and Lee for the same reasons set forth in claim 32, above.
Claims 46 and 47 have substantially similar limitations as stated in claims 32 and 33, respectively; therefore, they are rejected under the same subject matter.

Claims 38-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Orr and in further view of Hintz et al. (U.S. Publication No. 2012/0158524 A1, hereinafter referred to as “Hintz”).
Regarding claim 38, Lee in view of Orr discloses the method according to claim 30. However, neither reference appears to specifically disclose wherein the obtaining the plurality of media information materials comprises: obtaining a link address of the media information materials in response to a page operation of a user; and obtaining the plurality of media information materials according to the link address. 
On the other hand, Hintz which relates to integration of a video player pushdown advertising unit and digital media content (title), does disclose wherein the obtaining the plurality of media information materials comprises: obtaining a link address of the media information materials in response to a page operation of a user; and obtaining the plurality of media information materials according to the link address. (media information materials are obtained by a user performing a page operation to obtain a link address, and the plurality of 
It would have been obvious to combine Orr with Lee for the same reasons set forth in claim 30, above. Lee discloses an image providing device and method for operating the same. E.g., title. In Lee, users are provided with the option to see available trailers (advertisements) to view, which are displayed in some sort of sequence. E.g., figures 10B-10C. However, Lee does not appear to explicitly disclose obtaining a link address of information materials in response to a page operation and obtaining the plurality of materials according to the link address. However, Hintz provides a media player that provides for access to additional content relating to the content being viewed. This provides an enhanced understanding to the user for information that is related to the content being viewed and would therefore be beneficial to the user and advertiser to better enhance the user’s experience. Therefore, it would have been obvious to expand the teachings of the Lee-Orr combination to include web access as disclosed in the system of Hintz to allow users to access the content via a computer or other smart device connected to the internet for further accessibility to content.

Regarding claim 39, Lee in view of Orr and in further view of Hintz discloses the method according to claim 38. Hintz further discloses further comprising: displaying, on the display of the terminal, a portion of the plurality of media information materials other than the plurality of advertising materials. (e.g., figures 3A-3D and paragraph [0041], [0045] and [0048]).

wherein the first portion includes first media information materials of the plurality of media information materials that has a first priority ranking, and the second portion includes second media information materials of the plurality of media information materials that has a second priority ranking.
On the other hand, Hintz further discloses wherein the first portion includes first media information materials of the plurality of media information materials that has a first priority ranking, and the second portion includes second media information materials of the plurality of media information materials that has a second priority ranking. (ranking can be updated by user selecting the slider control button 310)(e.g., figures 3A-3D and paragraphs [0037]-[0041]).
It would have been obvious to combine Hintz with Lee and Orr for the reasons set forth in claim 38, above. Furthermore, it would have been obvious to provide different manners for ranking priorities based on the user’s preference. As the user moves the selection, the user is seeing particular content of his/her particular interest. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the priority ranking of the content as disclosed in Hintz to Lee and Orr to further enhance the manner in which the user is presented trailers of Lee.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Orr and in further view of Greenberg et al. (U.S. Publication No. 2016/0104201 A1, hereinafter referred to as “Greenberg”).
Regarding claim 42, Lee discloses the method according to claim 30. Lee discloses an arrow to change the display of trailers (e.g., figures 10B-10C); however, Lee does not appear to wherein the operation of the user comprises a sliding gesture from outside to inside of the media information display window. 
On the other hand, Greenberg, which relates to wrapped package of cards including native advertising (title), does disclose wherein the operation of the user comprises a sliding gesture from outside to inside of the media information display window. (for devices with touch sensitive screens, swipe browsing is typically implemented by the sliding of a finger or other input device across the display – user can move from different ads by sliding)(e.g., figures 1, 7A, 7F, 19B and 20A and paragraphs [0103] and [0375]).
It would have been obvious to combine Orr with Lee for the same reasons set forth in claim 30, above. Lee discloses an image providing device and method for operating the same. E.g., title. In Lee, users are provided with the option to see available trailers (advertisements) to view, which are displayed in some sort of sequence. E.g., figures 10B-10C. However, Lee does not appear to explicitly disclose the operation of a user comprises a sliding gesture from outside to inside of the media information display window. On the other hand, Greenberg discloses that it is known to select different advertisements and view different screens by sliding a finger or other input device on a touch sensitive screen. E.g., paragraph [0103]. It would have been obvious to one of ordinary skill in the art to extend the device of Lee to touch sensitive screens, such as mobile devices, and to allow users to toggle and view different screens with a slide gesture rather than a mouse selecting an arrow to view the available content. See Lee figure 10B. Therefore, it would have been obvious to combine the sliding operation as disclosed in Greenberg to the Lee-Orr combination to allow users to view additional content in an additional manner by providing the content delivery to extend to mobile devices to allow users to view effectively on different platforms.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Orr in view of Hintz and in further view of Greenberg.
Regarding claim 43, Lee in view of Orr and in further view of Hintz discloses the method according to claim 41. However, none of the references appear to disclose wherein the second portion is displayed to slide from outside to inside of the media information display window along a direction corresponding to the sliding gesture. 
On the other hand, Greenberg, which relates to wrapped package of cards including native advertising (title), wherein the second portion is displayed to slide from outside to inside of the media information display window along a direction corresponding to the sliding gesture. (It is noted that “the sliding gesture” should read “a sliding gesture,” because the claim element does previously appear within the claim or the chain of claims from which it depends. For devices with touch sensitive screens, swipe browsing is typically implemented by the sliding of a finger or other input device across the display – user can move from different ads by sliding)(e.g., figures 1, 7A, 7F, 19B and 20A and paragraphs [0103] and [0375]).
It would have been obvious to combine Hintz with Orr and Lee for the same reasons as claim 41. However, none of the references discloses the operation of a user comprises a sliding gesture from outside to inside of the media information display window. On the other hand, Greenberg discloses that it is known to select different advertisements and view different screens by sliding a finger or other input device on a touch sensitive screen. E.g., paragraph [0103]. It would have been obvious to one of ordinary skill in the art to extend the device of Lee to touch sensitive screens, such as mobile devices, and to allow users to toggle and view different screens with a slide gesture rather than a mouse selecting an arrow to view the available content. See Lee 

Allowable Subject Matter
Claims 34-37 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims are considered to present allowable subject matter if Applicant incorporates the features into the independent claims and if Applicant incorporates further details and clarifies the language to overcome the 35 USC 112 rejections, above.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165